     Case 2:19-cv-01284-JCM-VCF Document 102
                                         103 Filed 08/11/20
                                                   08/12/20 Page 1 of 2



 1   William C. Reeves
     State Bar No. 8235
 2   MORALES, FIERRO & REEVES
     600 S. Tonopah Drive, Suite 300
 3   Las Vegas, NV 89106
     Telephone: 702/699-7822
 4   Facsimile: 702/699-9455
     E-mail: wreeves@mfrlegal.com
 5
     Attorneys for Defendant
 6   St Paul Fire & Marine Ins. Co.
 7

 8                                 UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10   CENTEX HOMES,                                    )   Case No.: 2:19-cv-01284-JCM-VCF
                                                      )
11                 Plaintiff,                         )   STIPULATION TO EXTEND THE
                                                      )   DEADLINE TO OPPOSE MOTION FOR
12          v.                                        )   DETERMINATION OF GOOD FAITH
                                                      )   SETTLEMENT [DKT. NO. 96] AND
13   FINANCIAL PACIFIC INS. CO., et al.               )   PROPOSED ORDER
                                                      )
14                 Defendants.                        )   FIRST REQUEST
                                                      )
15                                                    )
     and related cross-claims                         )
16                                                    )
17          Defendant Arch Specialty Insurance Company ("Scottsdale") and Defendant/

18   Crossclaimant St. Paul Fire & Marine Insurance Company ("St. Paul") stipulate and agree by and

19   through counsel as follows:

20          WHEREAS, On July 29, 2020, Arch filed a Motion for Determination of Good Faith

21   Settlement ("Motion") [Dkt. No. 96] such that the deadline to respond to the Motion, absent an

22   extension, is August 12, 2020;

23          WHEREAS, St. Paul is evaluating whether it will oppose the Motion and has requested

24   additional documentation and information from Arch as well as an extension of the deadline to

25   respond to the Motion;

26          WHEREAS, Arch is amenable to extending the deadline for St. Paul to file any response to

27   the Motion;

28          WHEREFORE, Arch and St. Paul (collectively "Parties") stipulate and agree that, subject

                                                     1
     STIPULATION                                                           Case No : 2:19-cv-01284-JCM-VCF
     Case 2:19-cv-01284-JCM-VCF Document 102
                                         103 Filed 08/11/20
                                                   08/12/20 Page 2 of 2



 1   to the Court's approval, the deadline to respond to the Motion be extended to August 24, 2020.

 2          IT IS SO AGREED.

 3   Dated: August 11, 2020
 4          WILSON ELSER MOSKOVITZ                             MORALES FIERRO & REEVES
            EDELMAN & DICKER
 5

 6
     By:    /s/ John H. Podesta                          By:   /s/ William C. Reeves
 7          John H. Podesta                                    William C. Reeves
            Attorneys for Arch                                 Attorneys for St. Paul
 8

 9

10                                               ORDER
11          The Court, having considered the stipulation of the Parties and good cause appearing,
12   orders as follows:
13          The deadline for St. Paul to Respond Motion for Determination of Good Faith Settlement
14   ("Motion") on July 29, 2020 [Dkt. No. 96] is extended to August 24, 2020.
15          IT IS SO ORDERED.
16   Dated: August 12, 2020.
17
                                                       DISTRICT
                                                  UNITED STATESCOURT JUDGE
                                                                DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                                     2
     STIPULATION                                                           Case No : 2:19-cv-01284-JCM-VCF
